DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 5 is objected to because of the following informalities:  
In claim 5, lines 7, substitute “nano sheet” with --nanosheet-- after “the second.”

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 4 and 10-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al. (US Pub. 2019/0103407; hereinafter “Kim”).
Kim discloses [Re claim 1] a memory cell, comprising: a substrate 100 (page 2, paragraph 34); a bit line (CL1) (page 3, paragraph 41) vertically oriented from the substrate 100 along a first direction (D3) (page 5, paragraphs 66 and 67; see fig. 9); a nanosheet transistor (MCT) (page 2, paragraph 37) including at least one nanosheet (SP) (page 2, paragraph 36) horizontally oriented from the bit line (CL1) along a second direction (D2) perpendicular to the first direction (D3) (page 5, paragraphs 66 and 67; see fig. 9); and a capacitor (DS) (page 2, paragraph 32; see fig. 3A) horizontally oriented from the nanosheet transistor (MCT) along the second direction (D2) (page 2, paragraph 32; see fig. 9).
Kim discloses [Re claim 3] wherein the at least one nanosheet (SP) includes a monocrystalline semiconductor material, a polycrystalline semiconductor material, an oxide semiconductor, or a metal compound (silicon; page 2, paragraph 36; silicon can be a monocrystalline silicon).
Kim discloses [Re claim 4] wherein the at least one nanosheet includes a polysilicon nanosheet, a monocrystalline silicon nanosheet, or indium gallium zinc oxide (IGZO) (silicon; page 2, paragraph 36; silicon can be a monocrystalline silicon).
Kim discloses [Re claim 10] wherein the bit line (CL1) includes a metal-base material (page 3, paragraph 41).
Kim discloses [Re claim 11] wherein the capacitor includes: a cylindrical storage node (EL1) (pillar shape; page 2, paragraph 36) connected to an end of the nanosheet transistor (MCT) and horizontally oriented along the second direction (D2) (page 3, paragraph 43; see fig. 3A); a dielectric layer (DL) (page 3, paragraph 45) on the cylindrical storage node (EL1) (see fig. 3A); and a plate node (EL2) (page 3, paragraph 46) on the dielectric layer (DL) (see fig. 3A).
Kim discloses [Re claim 12] further comprising: a first doped portion (SD1) (page 2, paragraph 36) horizontally extending from a first side (left side) of the at least one nanosheet (SP) (see fig. 3A); and a second doped portion (SD2) (page 2, paragraph 36) horizontally extending from a second side (right side) of the at least one nanosheet (SP) and connected to the capacitor (DS) (see fig. 3A).

Allowable Subject Matter
Claims 2 and 5-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
Claim 2 recites the nanosheet transistor includes a pair of nanosheets spaced apart from each other along the first direction, and horizontally oriented from the bit line along the second direction.  
Claim 5 recites the at least one nanosheet includes: a first nanosheet; and a second nanosheet spaced apart from the first nanosheet along the first direction, and wherein a horizontal length of the first nanosheet, along the second direction, is identical to a horizontal length of the second nanosheet, along the second direction.
Claim 6 recites the nanosheet transistor includes a pair of nanosheets spaced apart from each other along the first direction and horizontally oriented from the bit line along the second direction.
Claim 7 recites the nanosheet transistor includes: at least one pair of nanosheets spaced apart from each other along the first direction and horizontally oriented from the bit line along the second direction; a word line extending along a third direction perpendicular to the first direction and the second direction while surrounding the at least one pair of nanosheets.
These features in combination with the other elements of the base claim are neither disclosed nor suggested by the prior art of record.
Claims 8 and 9 depend from claim 7, so they are objected for the same reason.
Claims 13-33 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claim 13 recites a first cylinder horizontally oriented from the bit line along a second direction perpendicular to the first direction; a second cylinder horizontally spaced apart from the first cylinder; at least two nanosheets horizontally oriented between the first cylinder and the second cylinder; a word line buried in the first cylinder and the second cylinder while surrounding the at least two nanosheets.
Claim 24 recites at least two nanosheets horizontally oriented from the bit line along a second direction perpendicular to the first direction; a word line including a surrounding portion surrounding the at least two nanosheets and a first buried portion, and a second buried portion extending from the surrounding portion along the second direction; a first doped portion horizontally oriented from a first side of the nanosheets, connected to the bit line, and surrounding the first buried portion; a second doped portion horizontally oriented from a second side of the nanosheets and surrounding the second buried portion.
Claim 30 recites a nanosheet transistor including at least two nanosheets horizontally oriented from the bit line along a second direction perpendicular to the first direction.
These features in combination with the other elements of the claim are neither disclosed nor suggested by the prior art of record.
Claims 14-23, 25-29 and 31-33 variously depend from claim 13, 24 or 30, so they are allowed for the same reason.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHEUNG LEE whose telephone number is (571)272-5977. The examiner can normally be reached 9 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVIENNE MONBLEAU can be reached on (571)272-1945. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHEUNG LEE/Primary Examiner, Art Unit 2826                                                                                                                                                                                                        November 14, 2022